Case 9:18-cv-81553-CMA Document 50 Entered on FLSD Docket 06/19/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-81553-CIV-ALTONAGA/McAliley

  LUKNER BLANC,

         Movant,
  v.

  UNITED STATES OF AMERICA,

        Respondent.
  _______________________________/

                                       FINAL JUDGMENT

         Pursuant to the Orders [ECF Nos. 22, 49] denying Movant, Lukner Blanc’s Motion to

  Vacate, Set Aside, or Correct a Sentence Pursuant to 28 U.S.C. [Section] 2255 [ECF No. 1], it is

         ORDERED AND ADJUDGED that final judgment is entered in favor of Respondent,

  United States of America, and against Movant, Lukner Blanc.

         DONE AND ORDERED in Miami, Florida, this 19th day of June, 2020.




                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record;
         Magistrate Judge Chris McAliley
